EXHIBIT 10.52

EMPLOYMENT AGREEMENT

This Agreement is made effective as of May 30, 2012, by and between Frisch’s
Restaurants, Inc., an Ohio corporation (hereinafter referred to as
“Corporation”) and Craig F. Maier (hereinafter referred to as “Maier”).

WHEREAS, Maier is the President and Chief Executive Officer of the Corporation;
and

WHEREAS, the Corporation and Maier agree that Maier’s compensation should be
based upon the Corporation’s performance; and

WHEREAS, the Corporation has employed Maier pursuant to an employment agreement
dated June 3, 2009, which expires on May 29, 2012.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties do hereby agree upon the following terms and conditions of this
Employment Agreement.

1. Employment. The Corporation agrees to employ Maier and Maier agrees to serve
the Corporation upon the terms and conditions hereinafter set forth.

2. Term. The employment of Maier hereunder shall be for a period of three fiscal
years, commencing May 30, 2012 and ending on June 2, 2015.

3. Duties and Responsibilities. Maier agrees to serve the Corporation and its
subsidiaries and divisions faithfully, ethically, and to the best of his ability
as its President and Chief Executive Officer, under the direction of the Board
of Directors. Maier agrees to devote (except as otherwise permitted in paragraph
5) his full business time, energy and skill to such employment and to perform
such other duties as the Board of Directors shall reasonably request from time
to time. Maier agrees to perform his duties in compliance with all applicable
federal and state laws and regulations, the rules of the New York Stock
Exchange, and all ethical codes, conflict of interest policies, securities
trading policies and all other corporate governance and other policies adopted
by the Board of Directors of the Corporation from time to time.

4. Compensation.

(a) Base Salary. During the first fiscal year of his employment hereunder, the
Corporation agrees to pay Maier a “Base Salary” of Three Hundred and Seventy
Thousand Dollars ($370,000). Maier’s Base Salary shall be adjusted at the
beginning of the second and third years of this Agreement to reflect One Hundred
Percent (100%) of the latest annual change in the Consumer Price Index for All
Urban Consumers (“CPI-U”) published by the U.S. Department of Labor; Bureau of
Labor Statistics.

(b) Performance Award. The Committee that administers the Frisch’s Restaurants,
Inc. 2003 Stock Option and Incentive Plan (“Plan”) will consider Maier for the
grant of a Performance Award as permitted under Section X of that Plan.



--------------------------------------------------------------------------------

(c) Restricted Stock Grants. On the day of the annual shareholders’ meeting in
each year of his employment hereunder, the Corporation agrees to grant Maier
restricted stock in the same amount and subject to the same conditions as the
restricted stock granted to the non-employee directors on that day.

The Compensation Committee of the Corporation’s Board of Directors may impose
such other terms and conditions upon the grants as are consistent with the terms
and conditions of grants by the Corporation to its non-employee directors.

(d) Disability Compensation. If Maier becomes Disabled during the term of this
Agreement when the Corporation still actively employs him, the Corporation shall
pay Disability Compensation (defined below) to Maier. “Disabled” shall mean a
condition whereby: (i) Maier is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (ii) Maier is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan maintained by Corporation.

The annual amount of the “Disability Compensation” shall be Sixty Percent
(60%) of Maier’s Average Compensation at the time he becomes Disabled, reduced
by any disability benefits to which Maier is entitled under disability income
plans (including insurance funded plans) maintained by the Corporation. “Average
Compensation” means the total compensation, including amounts earned under any
Performance Award granted to him under the Plan, earned by Maier in the three
fiscal years preceding the year in which he becomes Disabled; divided by 3.

The Disability Compensation shall be paid to Maier monthly while he is alive,
for a period of 120 months, provided that Maier has not willfully violated any
of the provisions of this Agreement. Disability Compensation shall commence
within 30 days after Maier is determined to be eligible to receive Disability
Compensation. Maier’s Disability Compensation shall be increased on each
anniversary of the commencement of payments by One Hundred Percent (100%) of the
latest annual change in the CPI-U.

5. Restrictive Covenants. Maier agrees that during the term of this Agreement,
including any renewals, he will not, without the prior written consent of the
Corporation, directly or indirectly render any services to, become employed by,
or otherwise participate in, any business which is competitive with any of the
businesses of the Corporation or its subsidiaries or divisions. Notwithstanding
the foregoing, nothing herein shall prohibit Maier from:

 

  (a) owning and operating the franchise known as Frisch’s New Richmond Big Boy,
Inc.;

 

2



--------------------------------------------------------------------------------

  (b) operating or otherwise providing services to any other franchisee of
Corporation;

 

  (c) owning stock or other securities, or serving as a director or officer of a
corporation conducting a business referred to in subparagraph (a);

 

  (d) owning stock or other securities of competitors which are sold in a public
market and which comprise less than five percent (5%) of the total outstanding
stock of such corporation.

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the heirs and successors of the parties. Any successor of the Corporation
shall be deemed substituted for the Corporation under the terms of this
Agreement. A “Successor” of the Corporation shall include any person or entity
that at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the capital stock, assets or business of the Corporation.

7. Change in Control. Maier and the Corporation have previously entered into an
Agreement (including amendments) granting Maier certain rights in the event of a
“Change in Control” of the Corporation (as defined in such Agreement). Maier and
the Corporation hereby reaffirm such Agreement and confirm that its provisions
are in addition to this Agreement and control in the event of a conflict with
this Agreement.

IN WITNESS WHEREOF, Frisch’s Restaurants, Inc. has caused this Agreement to be
executed in its corporate name by Michael E. Conner, its Vice President of Human
Resources, thereunto duly authorized by its Board of Directors, and Craig F.
Maier has hereunto set his hand, effective as of the date set forth above.

 

/s/ Craig F. Maier

Craig F. Maier

    FRISCH’S RESTAURANTS, INC. Dated: April 4, 2012     By:   /s/ Michael E.
Conner       Michael E. Conner       Vice President of Human Resources    
Dated:   April 4, 2012            

 

3